Citation Nr: 1747290	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-24 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD) prior to May 25, 2016.

2.  Entitlement to a rating in excess of 70 percent for PTSD with MDD since May 25, 2016.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to October 19, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1979.

In July 2015, the Board remanded the issues of an increased rating for PTSD, service connection for fibromyalgia, and entitlement to a TDIU.  In August 2016, the RO granted service connection for fibromyalgia and that issue is no longer before the Board.  Further, the August 2016 rating decision granted entitlement to a TDIU effective October 19, 2012.  Accordingly, the Board will only consider whether a TDIU is warranted for the rating period prior to October 19, 2012.  


FINDINGS OF FACT

1.  For the rating period prior to May 25, 2016, the Veteran's psychiatric symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, thinking, and mood.

2.  For the entire rating period on appeal, the Veteran has not experienced total occupational and social impairment based solely on her service-connected psychiatric disability.

3.  The Veteran was able to secure and maintain substantially gainful employment prior to October 19, 2012.



CONCLUSIONS OF LAW

1.  For the rating period prior to May 25, 2016, the criteria for a 70 percent rating, but no higher, for PTSD with MDD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  For the rating period beginning May 25, 2016, the criteria for a rating in excess of 70 percent for PTSD with MDD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2017).

3.  The criteria for a TDIU for the rating period prior to October 19, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Under DC 9411 (PTSD) and DC 9434 (MDD), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name. 

In applying the above criteria, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so)).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  Nonetheless, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Increased Ratings for PTSD with MDD

The Veteran maintains that her PTSD with MDD is more severe than what is contemplated by the 50 percent and 70 percent evaluations assigned throughout the rating period on appeal.

Upon review of the record, the evidence is in equipoise as to whether, prior to May 25, 2016, the Veteran's symptoms more nearly approximated occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.

Specifically, during a September 2010 VA psychiatric examination, the Veteran reported that she continued to have anxiety, depression, panic attacks, and insomnia.  She reported that her symptoms had worsened in the last few years because of increasing problems with pain and fatigue, which had been associated with fibromyalgia.  It was noted that she had a history of a suicide attempt in 1981, but she denied any current suicidal ideation.  Panic attacks were noted to occur approximately 3 times a week.  

She indicated that she was working part-time and stated that she was having some difficulty with handling stress at work and had been getting into some conflicts with her supervisor over the time she had to take off because of her physical and mental health issues.   She stated that she missed about 1 to 2 weeks of work over the last year as a result of her depression and anxiety.  She reflected that she would be unable to handle a full-time job because of her stress level, lack of motivation, lack of energy, and anxiety.  Regarding social activities, she reported that she lived with her husband and took care of her personal daily activities.  She stated that she could do light chores around the house and socializing about once a week.  The examiner indicated that, overall the Veteran was showing moderate impairment in social, recreational, and familial adjustment.

Upon mental status examination, the September 2010 VA examiner noted that the Veteran affect was constricted.  She had moderate anxiety, anger, irritability, and decreased energy.  However, she rated herself as moderately to severely depressed.  Insight and judgment were adequate.   She reported feeling somewhat distant and estranged from family members, including her husband.  The examiner confirmed a diagnosis of MDD and assigned a GAF score of 42, indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

In a September 2010 VA fibromyalgia examination, the Veteran reported increased stress at work with her boss and more depression due to thinking she might lose her job.  VA treatment records include a January 2011 psychiatry note where it was noted that she was slightly anxious and had a sad affect.  She also reported crying spells and difficulty adjusting with her job as a laboratory technician.  A GAF score of 51 was noted, indicative of moderate symptoms or moderate difficulty in social, occupational, or school functioning.

In a May 2016, PTSD examination, the examiner noted that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  During the evaluation, she reported last working in 2013 but had to stop working due to her physical problems and depression.  

Symptoms were noted to include depressed mood, anxiety, suspiciousness, panic attacks occurring more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  Moderate to severe intensity for PTSD-related symptoms was endorsed and included repeated disturbing dreams and nightmares, feeling very upset when reminded of a stressful experience, feeling distant or cut off from other people, and feeling as if her future will somehow be cut short.  She also felt emotionally numb and had trouble falling or staying asleep.  She also reported extreme intensity for feeling jumpy, irritability or having an angry outburst and difficulty concentrating.

Upon review of the record, both lay and medical, the evidence shows that the Veteran symptoms have remained relatively consistent throughout the entire rating period on appeal, both prior to and since May 25, 2016.  Specifically, she reported symptoms of depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, difficulty establishing and maintaining effective work and social relationships, and disturbance of motivation and mood.  In other words, her symptoms reflect occupational impairment in that she has consistently reported difficulty getting along with co-workers and handling the stress of her job due to depression, irritability, and anger.  She has also reported feeling detached from her family, including her husband.  Moreover, her mood has been consistently found to be depressed and anxious.  Her thinking has also been impaired as a result of decreased concentration and sleep impairment.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, a 70 percent rating for PTSD with MDD is warranted for the rating period prior to May 25, 2016.

The Board further finds that, for the entire rating period on appeal, the Veteran's PTSD and MDD does not more nearly approximate a 100 percent rating.  She remains married and has been able to socialize, at least minimally, throughout the rating period.  She has remained functionally independent.  She also reported that she read and watched television to relax.  This demonstrates that, although her social interactions were limited, her PTSD disability does not more nearly approximate total social impairment. 

Moreover, the Veteran's symptoms do not demonstrate symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives or for her own occupation or name, or any symptoms reasonably associated with those symptoms or demonstrative of that level of disability.

The Board recognizes that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  With this in mind, the evidence shows that the Veteran's overall PTSD picture is already adequately contemplated by the 70 percent rating granted herein.  

While she experiences sleep impairment, this is generally contemplated under the criteria for a 30 percent rating, a lower rating than her currently-assigned 70 percent rating.  Disturbance of motivation and mood (depression) and difficulty in establishing and maintaining relationships are specifically contemplated in the 50 percent and 70 percent rating criteria.  The same is true with her anxiety which is a symptom generally contemplated under the 50 percent.  Her panic attacks are adequately contemplated under the 50 percent rating criteria. 

For these reasons, the evidence of record does not demonstrate total occupational and social impairment.  Accordingly, a 100 percent rating is not warranted for the entire initial rating period on appeal.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

TDIU Prior to October 19, 2012

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more)).  38 C.F.R. § 4.16(a).  The Veteran met the threshold rating requirements necessary to consider entitlement to a TDIU for the rating period prior to October 19, 2012.  

The evidence prior to October 2012 shows that the Veteran was working part-time as a lab technician.  See September 2010 VA PTSD examination.  Social Security Administration disability records show that she worked 20 hours per week from 2008 to 2012 and earned $14.75/hour, which totals $15,340 annually.  She filed her claim for an increased rating in August 2010; as such, the Board will consider the years from 2010 to 2012.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

According to the U.S. Department of Commerce, Bureau of the Census, the poverty threshold in 2010 it was $11,344.  In 2011, it was $11,702, and in 2012 it was $11,945.  See https://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html

While the Veteran's weekly work schedule would not constitute full-time employment, this in and of itself is not indicative that she was unemployable or unable to maintain substantial gainful employment.  As described, substantially gainful employment involves doing significant productive physical or mental duties for profit that exceeds the annual poverty threshold.  Here, she has reported earning $15,340 annually for the entire rating period prior to October 2012.  Therefore, in total, she has earned more than the poverty line.  As such, her employment is considered substantially gainful.  Since she was substantially gainfully employed prior to October 19, 2012, entitlement to a TDIU for this period is denied.

Finally, VA has met all statutory and regulatory notice and duty to assist provisions and the Veteran has not asserted otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

For the rating period prior to May 25, 2016, a 70 percent rating, but no higher, for PTSD with MDD is granted.

For the rating period beginning May 25, 2016, a rating in excess of 70 percent for PTSD with MDD is denied.

Entitlement to a TDIU for the rating period prior to October 19, 2012 is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


